Citation Nr: 0624018	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether the July 1992 rating decision, in which the RO 
assigned a 10 percent evaluation for tinnitus, was clearly 
and unmistakably erroneous (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from active duty in December 1991 with 
over 25 years of military service.

This claim is on appeal from the Anchorage, Alaska, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  

2.  The veteran has failed to establish any kind of error of 
fact or law in the prior rating decision, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105(a), 4.87, 
DC 6260 (1992) (2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the duty-to-assist provisions 
of the VCAA are not applicable to claims alleging clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

Turning to the merits of the claim, the veteran was granted 
service connection for tinnitus in a July 1992 rating 
decision, and assigned a 10 percent evaluation under DC 6260.  
In April 2003, the veteran asserted that a clear and 
unmistakable error (CUE) was made in the July 1992 rating 
decision and that he was entitled to a 10 percent rating for 
tinnitus in each ear.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of CUE.  A decision, which constitutes 
a reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. § 
3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.  In Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992), the CAVC set out a 
three-pronged test to determine whether CUE was present in a 
prior determination:

(1) either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied;

(2) the error must be undebatable and of 
the sort which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made; and

(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996) (citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993)).

In this case, the veteran argued CUE based on the record and 
law that existed at the time of the prior adjudication in 
question, asserting that DC 6260 allowed for a 10 percent 
evaluation for each ear.  The RO denied the claim and the 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

Based upon current case law, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  38 C.F.R. § 4.87, DC 6260.  As such, 
the Board finds no error in the rating determination dated in 
July 1992.  Essentially, the veteran has failed to establish 
any kind of error of fact or law in the July 1992 rating 
decision, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Therefore, the claim is denied. 


ORDER

The July 1992 rating decision was not clearly and 
unmistakably erroneous; thus, the claim is denied.  



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


